DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group-I and Group-II , as set forth in the Office action mailed on 9/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group-II (Claims 11-15) no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Status of Claims
This office action considers claims 1-15 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 1. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the quantum dot layer is to be formed, covers remaining portion of the carrier transport layer, and has hydrophilicity and hydrophobicity opposite to those of the exposed portion of the carrier transport layer respectively; coating a quantum dot solution having the same hydrophilicity and hydrophobicity as those of the exposed portion of the carrier transport layer so that the quantum dot solution is attached to a surface of the exposed portion of the carrier transport layer; and curing the quantum dot solution to form the quantum dot layer.” as recited in claim 1 in combination with other limitations of the claim. The references of the Prior Art of record and considered pertinent to the applicant's 

The following is a statement of reasons for allowance for claim 11. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
a quantum dot layer in each of the pixel regions and a pattern-defining layer in the spacer region are arranged on the carrier transport layer, and the quantum dot layer in each of the pixel regions is configured to emit light of a corresponding color; hydrophilicity and hydrophobicity of the portion of the carrier transport layer in the pixel region are respectively the same as those of the quantum dot layer, and are opposite to those of the pattern-defining layer.” as recited in claim 11 in combination with other limitations of the claim. The 

The most relevant prior art of references Lee et al. (US PGpub: 2013/0196481 A1), in FIG. 1-17, in view of in view of Wang; Shiang-Bau (US PGpub: 2012/0205746 A1), in FIG. 1-6, substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 11 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
Claims 2-10 & 12-15 are allowed as those inherit the allowable subject matter from claim 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEIKH MARUF/
Primary Examiner, Art Unit 2828